Citation Nr: 0207726	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees.

2.  Entitlement to service connection for a migratory type 
arthritis/arthralgia.

3.  Entitlement to service connection for residuals of 
treatment with tetrachloroethylene.

4.  Entitlement to a rating in excess of 30 percent for 
ulcerative colitis prior to October 28, 1999.

5.  Entitlement to a rating in excess of 40 percent for 
postoperative ulcerative colitis from April 1, 2000,.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1967.  This appeal before the 
Board of Veterans' Appeals (Board) was initiated from a 
December 1993 rating decision of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted a 10 percent rating for irritable bowel 
syndrome.  The service-connected gastrointestinal entity has 
since been recharacterized as ulcerative colitis.  A July 
1995 hearing officer decision increased the rating for 
ulcerative colitis to 30 percent.  The veteran has also 
perfected an appeal of a February 1996 rating decision that 
denied service connection for osteoarthritis of the knees as 
secondary to service-connected ulcerative colitis.  Finally, 
he has appealed a June 1999 rating decision that denied 
service connection for residuals of treatment with 
tetrachloroethylene (TCE).

A travel Board hearing was held before the undersigned in 
September 2000.  In December 2000, the Board remanded the 
case for further development.  

In August 2001, the RO granted a 40 percent rating for 
ulcerative colitis, status post colectomy, effective April 1, 
2000.  This rating went into effect upon the end of the 
veteran's period of convalescence from a colectomy (during 
which a 100 percent was in effect).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran has claimed entitlement to service connection for 
multiple arthralgias and nonspecific residuals of treatment 
with TCE.  The RO initially reviewed the veteran's claim of 
service connection for arthralgias as one for osteoarthritis 
of the knees.  The Board's review of the record indicates 
that currently he appears to primarily be seeking service 
connection for a migratory form of arthritis.  However, 
because he did not formally withdraw his appeal of the denial 
of service connection for arthritis of the knees, that issue 
remains in appellate status.

Service connection for a testicle disorder as secondary to a 
colectomy was denied in a rating decision in August 2001.  
The veteran has filed a notice of disagreement with that 
denial.  That matter is addressed in a Remand that follows 
this decision.


FINDINGS OF FACT

1.  Osteoarthritis of the knees was not manifested in 
service, or within one year following the veteran's 
separation from service, and is not shown to be related to 
service or to a service-connected disability.

2.  The veteran has a chronic disorder characterized as 
migratory arthralgia that is causally related to his service-
connected postoperative ulcerative colitis.

3.  The veteran is not shown to have any current disability 
that is a residual of treatment with TCE.

4.  Prior to October 28, 1999, the veteran's ulcerative 
colitis was no more than moderately severe in extent.

5.  From April 1, 2000, post total colectomy ulcerative 
colitis, is manifested by severe symptoms with anal stricture 
resulting in great reduction of lumen, without requiring 
colostomy, and severe symptoms of, constipation, diarrhea, 
and abdominal pain, objectively supported by examination 
findings.


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the knees is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2001).

2.  Service connection for migratory arthralgia is warranted.  
38 U.S.C.A. §§1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2001).

3.  Service connection for residuals of treatment with TCE is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2001).

4.  A rating in excess of 30 percent for ulcerative colitis 
before October 28, 1999, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
and 4.114, Diagnostic Code 7323 (2001).

5.  A separate 50 percent rating under Code 7333 in addition 
to a 40 percent rating under Code 7329 is warranted for 
postoperative ulcerative colitis from April 1, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14 and 4.114, Diagnostic Codes 7329, 7333 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA applies to 
this claim although it was filed before the date of 
enactment, November 9, 2000, because it was not final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the Board finds that VA's duties under the VCAA have 
been met.

The claims have been considered on the merits.  Discussions 
in the rating decisions, the Statement of the Case, 
Supplemental Statements of the Case, the previous Board 
remand, and in particular the letter sent in May 2001, 
informed the veteran what was needed to substantiate the 
claims, what evidence was of record, and complied with VA's 
notification requirements.  VA also has a duty to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Here, the veteran has not 
identified any currently existing evidence that is relevant 
to the claims at issue that has not been obtained.  He has 
been provided VA medical examinations in connection with his 
claims.  Further medical opinion is not necessary to consider 
the issues addressed, as the record is adequate to fairly 
decide the merits of these claims.  

The RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations.  A remand to afford 
the RO initial review of these claims in light of the 
regulations implementing the VCAA would serve no useful 
purpose.

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).

The Court has held that, in order to prevail in a claim of 
service connection on the merits, there must be: (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307.

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2001).  Medical evidence is required to prove the existence 
of a current disability and to establish the existence of 
causation.  Black v. Brown, 10 Vet. App. 279 (1997).

Osteoarthritis of the Knees and Migratory Type 
Arthritis/Arthralgia

Factual Basis

The veteran was treated by VA in June 1973 for polyarthralgia 
and polymyalgia.  No cause was found, however, it was thought 
to be either muscular fatigue secondary to exertion or 
possibly hysteric neurosis.  Records from that period also 
indicate that a biopsy was taken of the muscles in the 
veteran's shoulder, no pathology was found.

Treatment records from Hinsdale hospital, dated in August 
1992, noted treatment for migratory polyarthritis in 
connection with treatment for the veteran's (undiagnosed) 
ulcerative colitis.

A letter from Dr. Douglas Graham, dated in April 1994 clearly 
supports the veteran's claim of service connection for 
migratory transient arthritis.  The doctor noted that there 
is clearly an association between arthritis and inflammatory 
bowel disease.  He noted it is well known that peripheral 
arthritis occurs in 17 percent to 20 percent of Crohn's 
disease and 62 percent of those patients with active 
ulcerative colitis.  He quoted medical literature that 
explains "the arthritis is pauciarticular, mostly 
asymmetric, and frequently transient and migratory.  Large 
and small joints, predominantly of the lower limbs are 
involved.  The arthritis is usually nondestructive and many 
episodes subside within six weeks.  Recurrences are common."  
The doctor noted that "[g]iven the clear cut association 
between inflammatory bowel disease and a migratory transient 
arthritis, it is reasonable to conclude that there is an 
association between the history of chronic colitis and 
migratory arthritis in [the veteran's] case."

The veteran was examined by VA in January 1996.  The examiner 
concluded that the veteran's history of migratory arthralgias 
was consistent with ulcerative colitis.  He had no X-ray 
evidence of inflammation at that time.  The examiner did not 
think that the knee osteoarthritis had anything to do with 
the inflammatory bowel disease and it was not out of the 
ordinary for a 48 year-old male.

The report of a VA rheumatology consultation, dated in May 
1996, notes that the veteran described migratory arthralgias 
associated with ulcerative colitis in his shoulders, wrist, 
fingers, and knees.  It usually had one joint at a time with 
migration to the next joint after about one day.  There was 
no associated swelling.  The diagnosis was IBD (irritable 
bowel disease) associated arthritis with sacroiliitis and 
peripheral joint arthralgias.

The veteran was examined by VA in June 1998.  The doctor 
noted the veteran had been diagnosed with mild arthritis.  
The doctor noted the literature supported that individuals 
with ulcerative colitis can have arthritis.  It usually 
affected the lower extremities and was usually classified 
sometimes [sic] as migratory arthralgia.  She offered no 
clear opinion either in support or against a connection 
between the veteran's ulcerative colitis and arthralgias.
Treatment records from Dr. Graziano, the veteran's treating 
gastroenterologist reveal multiple references to the 
veteran's arthralgias as related to the veteran's colitis.  
In November 1998, the doctor noted that anti-inflammatories 
were not for treatment of arthralgias associated with 
inflammatory bowel disease, and that they could intensify the 
inflammatory bowel disease.  At that time, he was put on 
immunosuppressive therapy.  In December 1998, the arthralgia 
had been improved with Imuran.  Arthralgia of inflammatory 
bowel disease was reported improved by February 1999.

The veteran was examined by VA in June 2001.  The examiner 
noted the veteran's history of joint swelling and pain in 
association with bouts of ulcerative colitis.  Also noted was 
the colectomy one year before.  After the colectomy, the 
examiner noted that the veteran continued to have multiple 
joint arthralgias involving bilateral knees as well as his 
right shoulder, mildly in his left shoulder, his left hand, 
left elbow, and right hand.  The veteran noted that he had 
problems with motion of the joints as they were affected, and 
that it seemed migratory in nature.  The veteran stated that 
he had had seven or eight bad attacks over the last year.  
Sometimes it seemed that the right shoulder and left knee 
were the worst.  He said that the pain and swelling in his 
joints lasted for approximately two days where it was severe 
and he essentially could not do anything.  Then he continued 
to have some mild pain for a week to two weeks thereafter.  
He had not been completely debilitated for this past year 
where he had been wheelchair bound or anything of that 
nature, but it had made it difficult for him to get around 
and do his daily activities.  At the time of the examination, 
he had some mild pain complaints, and said that there was 
always some mild pain in all of his joints.  He had had 
workups that had not found any suggestion that there might be 
rheumatoid arthritis or other inflammatory arthritis other 
than a possibility that it was related to his ulcerative 
colitis or a question of whether it might be related to TCE 
exposure.  He said that when his joints became inflamed he 
started getting flu-like symptoms.  He occasionally had 
associated abdominal pain and fevers from 102 to 103.

The examiner assessed the range of motion in all of the 
veteran's major joints.  The veteran was tender to palpation 
in the anterolateral aspect of his both shoulders.  He had 
positive impingement signs in both shoulders.  There was mild 
irritability with flexion/extension of the wrist.  In the 
knees, there was some mild tenderness at the medial and 
lateral joint lines.  X-ray examination of the veteran's 
knees demonstrated very mild degenerative changes in his 
medial compartments bilaterally.  It did not appear to be 
inflammatory in nature.  Four views of the left shoulder 
demonstrated mild acromioclavicular joint disease, but no 
other significant degenerative changes.

The examiner noted that it was much more likely that the 
veteran's joint problems were associated with his ulcerative 
colitis given his history that it was associated with fevers, 
elevated white blood sedimentation, and occasionally with his 
abdominal symptoms.  He did receive TCE but this would be 
much less likely given the timing of the veteran's attacks 
and also the associated fevers that would be difficult to 
explain by TCE.  He did not appear to have any significant 
limitations in his range of motion at that time, and did not 
have significant arthralgia currently but had occasional 
bouts throughout the year.  He had not suffered any 
significant degenerative changes.   

At a Travel Board hearing in September 2000 the veteran 
stated, in essence, that he was seeking service connection 
for migratory arthritis/arthralgias.

Analysis

The veteran's private and VA physician have consistently 
found a causal relationship between his ulcerative colitis 
and the migratory arthralgia for which he seeks service 
connection.  The medical evidence clearly supports a finding 
that the migratory arthralgias are secondary to ulcerative 
colitis.  The Board finds that the migratory arthralgias 
noted in this case are established to be a chronic 
identifiable disability.  Accordingly, secondary service 
connection for a disability manifested by migratory 
arthralgias is warranted.

The veteran does not allege, and the evidence does not 
suggest, that osteoarthritis of the knees was manifested in 
service or manifested to a compensable degree within one year 
after his separation from service.  There is no medical 
evidence relating the osteoarthritis of the knees to service 
or to a service-connected disability.  Accordingly, service 
connection for osteoarthritis of the knees is not warranted 
on a direct basis, secondary basis, or on a presumptive basis 
as a chronic disease.

Residuals of Treatment With TCE

Factual Basis

The veteran submitted copies of his service medical records 
highlighting portions that show he was administered TCE in 
December 1966.  The fact that he was treated with TCE is no 
longer in dispute.

The veteran submitted a page from Ullman's Encyclopedia of 
Chemical Industry, 1993, that noted TCE is "used against 
hookworm infections....  Frequent adverse reactions are nausea, 
vomiting, and dizziness.  Symptoms of inebriation occur 
occasionally.  Hepatic necrosis and syncope are rare 
complications.  Contraindications are pregnancy, alcoholism, 
liver disease, gastrointestinal ulceration and infection with 
Ascaris."

An undated excerpt from The Indian Journal of Medical 
Sciences, "Bephenium Hydroxynaphthoate in Hookworm," 
submitted by the veteran offers further information.  
"Till recent years, TCE had been the mainstay in 
the treatment of hookworm disease.  It is cheap 
and effective and its toxicity is low.  However, 
TCE suffers from certain disadvantages.  It is 
unpleasant to take and it often causes dizziness 
and nausea.  Moreover, in order to prevent its 
absorption the drug has to be followed by a purge 
one to two hours later.  In patients suffering 
from severe infection associated with anemia, 
malnutrition and diarrhea, it is not safe to give 
a saline purge and the treatment with TCE has, 
therefore, to be withheld."

At the Travel Board hearing in September 2000 the veteran 
discussed medical treatises that showed TCE was used in 
treatment of hookworm.  In March 2001, the veteran submitted 
a statement noting that he had been treated for high fevers, 
chills, extreme joint pain with stiffness, and a high white 
cell count as well as a high sedimentation rate.  He recalled 
that he had been hospitalized in 1991 and 1992 at Hinsdale 
hospital.  He noted that this had been suggested to be an 
immunological problem.  He asserted that TCE pharmacological 
studies might be able to answer the question.  He thought 
there might be a relationship between the chemical and his 
immune system problems.

On VA examination in June 2001, the examiner reviewed the 
veteran's history of ulcerative colitis and exposure to TCE.  
She noted that the veteran may have been exposed to the 
chemical; however, he had no clear definable illness as a 
result.  He had no immunologic disease that she could find.  
His white blood cell counts had been normal for the previous 
few years while he was followed at VA.  She did not feel 
there was any clear association with a disease at that time.

In a letter submitted in November 2001, the veteran asserted 
that his fevers, chills, and elevated white blood counts - 
followed by arthralgia - were possibly the result of exposure 
to TCE.  He asserted that the use of TCE on him was 
experimental and requested all information on drug/chemical 
side effects.  He also requested information regarding why 
the drug had been used on him, because he had never been 
diagnosed with parasitic infection.

Analysis

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Threshold requirements to be met in a claim seeking to 
establish service connection for a disability include that 
there must be competent evidence of current disability and 
that there must be competent evidence of a nexus between the 
current disability and service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Here, there is no competent evidence of current disability 
that is secondary to treatment with TCE.  The evidence is 
clear that the veteran was exposed to TCE during his period 
of active duty.  He asserts that he is entitled to service 
connection for a variety of symptoms he has identified.  
These symptoms include some that are already service-
connected as part of his ulcerative colitis, status post 
colectomy, and/or his migratory arthritis/multiple 
arthralgias.  The matter of service connection for these 
symptoms is moot.  Other symptoms for which he claims service 
connection due to TCE exposure are periodic high fevers, 
periodic elevated white blood cell counts, and periodic 
increased blood sedimentation rate.  However, it is not shown 
that he has current chronic disability manifested by such 
symptoms.

The most recent VA examination in June 2001 addressed whether 
the veteran had current residuals of exposure to TCE.  The 
examiner stated that the veteran has no clear definable 
illness as a result of his exposure to TCE.  He had no 
immunologic disease that could be found and his white blood 
cell count at that time was normal.  

The veteran has not submitted any competent evidence to the 
contrary.  The veteran is a layperson, and therefore is not 
competent to establish that he has a diagnosed disabling 
entity by his own statements.

Inasmuch as there is no competent evidence of current 
disability related to exposure to TCE in service, the 
threshold requirement for establishing service connection for 
such disability is not met, and the veteran's claim must be 
denied.  The record presents no reasonable doubt that could 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Factual Basis

The veteran was seen at the Mayo clinic in March 1993 for 
evaluation of a recurrent febrile illness associated with 
abdominal pain.  The veteran was noted to have bouts of 
diarrhea and lower abdominal pain.  He had approximately 
yearly bouts of fever, abdominal pain, and joint pain.  In 
the previous year, an elevated white blood cell count was 
discovered.  These episodes usually lasted three to five days 
and then resolved except for some mild abdominal discomfort.  
In August 1992, he was noted to have had a recurrence of 
symptoms.  Physical findings were reported.  The veteran was 
seen in the departments of gastroenterology, psychiatry, and 
infectious disease.  None of the physicians who treated the 
veteran could arrive at a diagnosis.  The question of Crohn's 
disease or another inflammatory process was raised.  Further 
investigation during an acute attack was felt to be 
necessary.

A September 1993 treatment report from Hinsdale hospital 
noted the veteran complained of diarrhea since March 1993.  
He was noted to have no weight loss, a normal energy level 
and a normal CBC (complete blood count).  A history of IBS 
(irritable bowel syndrome) was noted, but these symptoms were 
described as "different."  A follow up treatment record, 
dated in January 1994 noted the diarrhea was gone.  He had 
good appetite, no blood, no abdominal pain, no fevers.  The 
diagnosis was probably ulcerative colitis.

The veteran was examined by VA in October 1993.  He 
complained of chronic abdominal pain, severe almost annually, 
but on a chronic basis almost daily in the lower abdomen.  He 
did not appear anemic or malnourished.  He reported 
intermittent diarrhea, two to three times per year.  The 
examiner noted that the veteran had a chronic problem for 
years and probably would continue to have similar problems.  
He had had extensive work ups in the past at different 
visitations without any clear diagnosis.

A September 1994 treatment note from Hinsdale hospital 
indicates another exacerbation was being successfully treated 
with medication.  A pathology report, dated in February 1995, 
reported a diagnosis of active colitis of the entire colon.

The veteran was examined by VA in January 1996.  The examiner 
noted the veteran's history.  The veteran reported that he 
was currently having diarrhea twice per day associated with 
migratory arthritis, edema, and fever.  The examiner's 
diagnosis was consistent with irritable bowel disease.

VA treatment notes show, in April 1996, that the veteran had 
diarrhea for the previous three months.  He had fevers 
chills, sore joints, and pain in the upper right quadrant of 
his abdomen.  A May 1996 VA gastrointestinal consultation 
shows a diagnosis of ulcerative colitis and extra-intestinal 
symptoms.  In June 1996, the veteran was noted to continue to 
have 7 + watery to semi formed stools per day.  There was 
some improvement since a change in medication.  He had 
significant cramps two to three times per week.

Private treatment notes from Dr. J.H. Gaziano document pre-
colectomy symptomatology associated with the veteran's 
ulcerative colitis.  In September 1996, the veteran's 
ulcerative colitis was noted to be in remission.  In February 
1997, the veteran had a flare-up.  His weight and appetite 
was relatively stable.  His abdomen showed marked epigastric 
tenderness.  His CBC (complete blood count) was unremarkable 
with the exception of a high white count and his 
sedimentation rate was up a bit.  By April 1997, it was noted 
that the ulcerative colitis was responding well.  In June 
1997, the veteran was noted to have no GI complaints.  In 
August 1997, a colonoscopy confirmed universal ulcerative 
colitis.  In December 1997, he was noted to be doing well but 
with occasional left lower quadrant cramping discomfort that 
might last up to several hours.

In May 1998, the veteran was noted to be having another flare 
of colitis.  He was having multiple loose stools per day with 
a fair amount of abdominal discomfort and cramping.  His 
weight was 229 lbs.  A July 1998 treatment record noted the 
veteran's weight was 232 lbs.  He was not jaundiced or 
icteric.  The doctor noted that a colonoscopy would be 
performed to determine whether the veteran was in remission.  
In August 1998, the results of the colonoscopy showed active 
colitis with one granuloma.  

The veteran was examined by VA in June 1998.  The examiner 
noted that the veteran had universal ulcerative colitis with 
a recent flare-up and control on medications.

Notes from Dr. Gaziano dated in October 1998 indicate the 
veteran had done well on high dose steroids; but by the time 
he was back down to low dose, his joint aches and diarrhea 
had returned.  The diagnosis at that time was 
"[I]ndeterminate colitis, certainly doing suboptimally on 
present management.  Significant related arthralgia."  Dr. 
Gaziano, at that point, presented several treatment options 
to the veteran including the eventual surgery.

The veteran was started on immunosuppressive therapy for his 
chronic ulcerative colitis in November 1998.  In February 
1999, Dr. Gaziano noted the veteran had a stable weight and 
vitals and had been doing well since the addition of 
immunosuppression. 

In May 1999, the veteran was noted to have had exacerbation 
of chronic poorly characterized abdominal pain that was at 
times severe.  He had mildly associated postprandial bloating 
with some early satiety, minimally better with passage of 
flatus.  He had no significant change in his soft to loose 
formed stools per day.  His appetite and weight were stable.  
He was not jaundiced or icteric.  He appeared to be in no 
major distress.  His abdomen was mildly distended.  There was 
moderate bilateral lower abdominal tenderness with borderline 
voluntary guarding without rebound, guarding, or rigidity.

In August 1999 the veteran's weight was 224 lbs.  His chronic 
ulcerative colitis was noted to be in remission.  He had had 
a normal CT scan of the abdomen.

The veteran underwent a total proctocolectomy with ileal 
pouch anal anastomosis in October 1999.  In January 2000, he 
had an ileostomy take down with ileoanal pouch 
reconstruction.  Subsequent to that surgery, he has had 
several dilations for anastomotic strictures.  

At the Board hearing in September 2000, the veteran stated 
that he had been dilated twice and was due for another time.  
He reported being told that it might be a procedure that had 
to be done three or four times per year.  He reported that he 
had lost 30 pounds since before the surgery.  He reported 
going to the bathroom 15 to 20 times per day.  On a daily 
basis he went at least ten times.  

Treatment notes from Dr. Gaziano subsequent to April 2000 
document the veteran's current status.  In September 2000 it 
was noted that he had done well after surgery but had 
problems with anal stenosis and had to be dilated two or 
three times.  He had problems related to difficulty 
evacuating.  

In November 2000, the veteran had continued difficulty with 
defecation with severe pushing and straining.  He had been 
dilated multiple times at the VA in Madison.  He had been 
told he had a diverticulum.  It was not clear whether it was 
at the proximal or distal anastomosis of his ileal anal 
pouch.  He also continued to have pain with defecation and 
occasionally some bleeding and mucous.  He had last been 
dilated several weeks prior, and was told he would not be 
seen for six months.  The diagnosis was perianal pain that 
was thought to be due to a slight tear at his anastomosis 
that was probably due to the amount of pushing and straining.

In December 2000, the veteran continued to have significant 
pain and difficulties.  The etiology was noted to be unclear.

Reports of treatment at the VAMC in Madison, Wisconsin, 
reveal the veteran continued to have problems subsequent to 
surgery.  Records of several rectal dilations and 
consultations for continued rectal bleeding are included.

The veteran was examined by VA in June 2001.  Subsequent to 
his surgery, it was noted that he no longer had ulcerative 
colitis, given that he no longer had a colon.  He had 
significant morbidity due to the surgery itself.  He had 
developed a rectal stricture that had required dilation on a 
monthly basis since surgery.  He had waited six weeks at the 
time of the examination and stated that his symptoms had 
increased significantly with the additional two-week waiting 
time.  His symptoms consisted of fecal urgency, frequency, 
tenesmus, constant rectal pain that increased just before 
having a dilation done, nausea without vomiting, and 
occasional blood on the toilet paper.  He also had chronic 
low pelvic pain.  His weight went up and down depending on 
how much he was eating, but overall he was fairly stable.  He 
did have to strain significantly right before he had a 
stricture dilation due to the decreasing caliber of the 
rectum.  During these episodes, he had more pain and more 
difficulty.  All of these symptoms were chronic and constant.  
The examiner noted that the veteran did have an intact bowel 
at that time.  He was having bowel movements through his anal 
sphincter but did have a colostomy for a short period between 
October 1999 and January 2000.  The veteran was having 
significant problems since the surgery that included rectal 
strictures requiring dilations approximately every four to 
six weeks, chronic diarrhea, chronic pelvic and rectal pain, 
and urgency with frequency of bowel movements.  He was not 
suffering from anemia, malnutrition or other significant 
complications.

In a letter submitted in November 2001, the veteran noted 
that after numerous monthly dilations he was still having 
trouble evacuating.  He was still bleeding in the rectal area 
and now had a problem with incontinence.  He had to wear 
female protective pads.  He asserted that the surgery was 
less than perfect.  The tube for the anastomosis was somewhat 
longer than they liked, the angle was not quite right and 
there was a slight divert at the connection.  He had been 
told that surgery to correct this had much greater risk of 
failure than the benefit would warrant.  He reported that he 
had anywhere from 10 to 15 bowel movements a day.  On most 
occasions, he had to strain to relieve himself, causing great 
discomfort.  He noted that it was assumed that by dilating 
the sphincter muscle it would solve the problem.  He reported 
that it had not worked.

Analysis

Rating before October 28, 1999

Under Diagnostic Code 7323 (ulcerative colitis), a 30 percent 
rating is warranted when the disorder is moderately severe 
with frequent exacerbations.  A 60 percent rating is 
warranted for ulcerative colitis that is severe with numerous 
attacks a year, malnutrition and the health is only fair 
during remissions.  A 100 percent rating is warranted for 
ulcerative colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2001).

The record does not demonstrate the requisite objective 
manifestations for a rating greater than 30 percent for 
ulcerative colitis under Code 7323 were present before 
October 28, 1999.  The medical evidence of record indicates 
that the service-connected ulcerative colitis was productive 
of no more than moderately-severe disability with frequent 
exacerbations.  The ulcerative colitis was manifested by 
fecal urgency, frequent bowel movements, intermittent rectal 
bleeding, and diarrhea.  Private treatment records indicate 
that the veteran reported having frequent bowel movements.  
In January 1996 diarrhea occurred twice per day.  In June 
1996, the veteran had seven plus stools per day.
The medical evidence does not show that before October 28, 
1999 the veteran's service-connected ulcerative colitis was 
productive of severe or pronounced disability.  Treatment 
records indicate that when he was on medication the flare-ups 
were generally controlled.  In 1998, the immunosuppression 
treatments appear to have brought an exacerbation under 
control.  The medical evidence of record shows that while the 
veteran definitely experienced several attacks per year, they 
uniformly were brought under control with adjustments in 
medication.  

There is no evidence that before October 28, 1999 there was 
severe disability with malnutrition and health only fair 
during remissions.  Instead, the medical evidence shows that 
the veteran was not malnourished.  Examination and treatment 
reports described him generally as well nourished.  The 
October 1993 VA examination report specifically indicated the 
veteran was not anemic or malnourished.  In May 1998, during 
treatment in the midst of a flare-up, the veteran was 
described as weighing 232 lbs, not jaundiced or icteric.  
Weight in this range was reported throughout the veteran's 
records indicating little evidence of malnutrition or weight 
fluctuation.  Thus, the Board finds that the criteria for the 
next higher, 60 percent, rating under Code 7323 were not met 
prior to October 28, 1999 and a rating in excess of 30 
percent for that period of time is not warranted. 

Rating from April 1, 2000

The Board finds that, subsequent to the veteran's 
convalescence following colectomy, the evidence supports 
separate disability ratings of 40 percent for resection of 
the large intestine and 50 percent for stricture of the 
rectum and anus.  Subsequent to the surgery he lacks a colon, 
and no longer is disabled by ulcerative colitis.  Therefore, 
a rating under Code 7323 is no longer appropriate.

The residuals of the colectomy in 1999 have been rated under 
diagnostic Code 7329 for resection of the large intestine.  
The current, 40 percent, rating is the maximum under that 
Code.  Therefore, a rating greater than 40 percent under that 
Code is not possible.

Under the anti-pyramiding provisions of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), 
that for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury without violating the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  There are specific restrictions to avoid 
pyramiding in the schedule of ratings for the digestive 
system.  Separate disability ratings under Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive are 
not to be combined with each other.  38 C.F.R. § 4.114.  
These restrictions leave open the possibility for a rating 
under Code 7333 (for strictures of the anus and rectum) to be 
combined with the rating for resection of the large intestine 
under 7329.  Under Code 7333 a 30 percent rating is warranted 
when the disorder results in moderate reduction of lumen, or 
moderate constant leakage.  A 50 percent rating is warranted 
when the disorder results in great reduction of lumen, or 
extensive leakage.  [The lumen is the inner space of a 
tubular organ, such as an intestine.  Webster's New College 
Dictionary at 650 (1995).]  A 100 percent disability rating 
is warranted when the disorder requires colostomy.  38 C.F.R. 
§ 4.114, Code 7333.  

Review of the evidence indicates that the veteran has rectal 
strictures requiring dilations approximately every four to 
six weeks.  The Board notes that the terminology in the 
rating code to evaluate reduction of the lumen is imprecise, 
i.e. great versus moderate.  The Board finds that a reduction 
of the lumen requiring medical intervention in the form of 
dilations once every four to six weeks is "great."  
Additionally, the Board notes that more recently the veteran 
asserts that he is experiencing fecal leakage - although of 
unspecified magnitude.  This, in combination with the 
frequency of dilations, supports a 50 percent rating under 
Code 7333.  The most recent examiner noted that the veteran's 
only other avenue of treatment would be a colostomy.  
However, he has not yet been required to undergo such 
procedure.  Accordingly, a 100 percent disability rating 
under Code 7333 is not in order.

ORDER

1.  Service connection for osteoarthritis of the knees is 
denied.

2.  Service connection for a disorder manifested by migratory 
arthralgia is granted.

3.  Service connection for residuals of treatment with TCE is 
denied.

4.  A rating in excess of 30 percent for ulcerative colitis 
before October 28, 1999, is denied.

5.  A separate rating of 50 percent under Code 7333, in 
addition to a 40 percent rating under Code 7329 is granted 
for postoperative ulcerative colitis, subject to the 
regulations governing the payment of monetary awards.


REMAND

Service connection for a testicle disorder as secondary to a 
colectomy was denied in a rating decision in August 2001.  
The veteran filed a notice of disagreement with that denial.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 
238 (1998).

Accordingly, the matter of entitlement to service connection 
for a testicle disorder as secondary to a colectomy for 
service connected ulcerative colitis is REMANDED for the 
following:

After reviewing the claim for service 
connection for a testicle disorder as 
secondary to a colectomy, if the claim 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate statement of the case on that 
issue, and give them the opportunity to 
respond.  If the veteran perfects his 
appeal by timely submitting a substantive 
appeal, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

